OPINION — AG — ** COUNTY HIGHWAY FUND — CHARITY FUNDS ** THE COST OF SACKING SUCH FOOD STUFF (COMMODITIES) MAY NOT BE PAID FROM THE COUNTY HIGHWAY FUNDS; AND THAT SUCH COSTS MAY BE PAID FROM UNOBLIGATED FUNDS APPROPRIATED IN THE COUNTY BUDGET FOR CHARITY TO THE EXTENT, BUT ONLY THE EXTENT, THAT THEY REPRESENT EXPENDITURES INCURRED INCIDENT TO THE PROPER PERFORMANCE BY THE COUNTY COMMISSIONERS OF THEIR DUTIES AS OVERSEERS OF THE POOR. (EXPENDITURES, STATE VEHICLES, NEEDY, GIFTS) CITE: 19 O.S. 354 [19-354], 19 O.S. 355 [19-355], 56 O.S. 33 [56-33], 69 O.S. 262 [69-262] (RICHARD M. HUFF)